COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION TO REINSTATE

Appellate case name:      Ahmed Zidan v. Alexander Zidan, Individually and Derivatively
                          on Behalf of Prime United Petroleum Holding Company, LLC,
                          211 HWY 332 Kwik Kar, LLC and 401 Legacy Car Wash

Appellate case number:    01-19-00140-CV

Trial court case number: 2018-59233

Trial court:              165th District Court of Harris County

Date motion filed:        October 23, 2020

Party filing motion:      Appellant


        On October 15, 2020, we abated this appeal to allow the trial court with dominant
jurisdiction to continue, unimpeded by the suit in Harris County. On October 23, 2020, appellant
filed a motion for rehearing. On November 17, 2020, appellee filed a response to appellant’s
motion for rehearing. We interpret appellant’s motion as a motion to reinstate. Appellant’s motion
to reinstate is denied.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                    Acting individually      Acting for the Court

Date: ___December 15, 2020_____